Title: To Benjamin Franklin from Jacques-Louis Joannis, [c. 1783]
From: Joannis, Jacques-Louis
To: Franklin, Benjamin


          
            Monseigneur
            [c. 1783]
          
          Il y a environ 3 ans que j’ai eu l’honneur de vous vendre une fonte de gros texte. Je vous témoignai alors le desir de passer en Amérique, Sous vos auspices, pour m’y établir fondeur en Caractere, vous me repondites que les circonstances de la guerre ne vous permettoient pas d’acquiescer à ma demande, mais que Si elles venoient a changer de face vous me faciliteriez volontiers les moyens d’y passer.
          Aujourd’hui que la paix vient d’exaucer les voeux de toutes les nations et de rétablir la tranquilité parmi elles, je desirerois que vous me fissiez la grace de me choisir pour diriger en Amerique la fonderie que vous êtes dans l’intention d’y établir. Mon intention est de me fixer dans vos états persuadé que vôtre protection ne manquera pas d’y faire mon bonheur. Je ferai tous mes efforts pour la mériter par mon Zele, mon activité et mon intelligence. J’ai moi-même beaucoup de caractere dont je vous accommoderai avec bien du plaisir s’ils vous plaisent assez pour les reunir à votre fonderie.
          
            Joannisfondeur en Caractere, rue des sept voyes st.hilaire maison de Mr. Claris
            
          
         
          A Monseigneur le Docteur Franklin, ministre Plénipotentiaire des Etats unis de L’Amérique
          Endorsed: Joannis Fondeur des Caracteres d’Imprimerie
        